DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-11 are objected to because of the following informalities:  line 2 of claim 7 appears to contain a typographical error with regard to the term "organic".  For the purpose of this office action the limitation will be treated as if it recites "inorganic" in a manner consistent with the description of the specification.  Appropriate correction is required. Dependent claims 8-11 are objected to due to their respective dependence on claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 13, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  2I2Se6 and another crystalline material, the solid solution having the formula 
Cu2IxBr2-xSeyTe6-y or Cu2IxBr2-xSeyS6-y, where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3; however, the manner in which the solid solution comprises a mixture of Cu2I2Se6 and another crystalline material, and has a formula of Cu2IxBr2-xSeyTe6-y or Cu2IxBr2-xSeyS6-y, where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3, is unclear.  The description of paragraph [0018] of the specification describes a semiconductor material having the molecular formula Cu2I2Se6 is provided.  Also provided are solid solutions of semiconductor materials having the formulas Cu2IxBr2-xSeyTe6-y or Cu2IxBr2-xSeyS6-y, where 0 ≤ x ≤ 1 and 0 ≤ y ≤ 3.
	Dependent claims 16 and 17 are rejected due to their respective dependence on claim 15.

Allowable Subject Matter
Claims 1, 3-6, 12, and 14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, teach or suggest a metal inorganic framework having the formula Cu2I2Se6 in conjunction with the other limitations required in independent claims 1 and 12, respectively.  Dependent claims 3-6 and 14 are allowed due to their dependence on claims 1, and 12, respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726